Citation Nr: 1030876	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  04-23 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for heart disease, lung 
disorder and diabetes mellitus, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1957 to June 
1976.  The Veteran died on January [redacted], 2003, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The appellant testified before the undersigned at a hearing in 
September 2006.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In an April 2008 Board decision, the appellant's claim of service 
connection for the cause of the Veteran's death was remanded, 
while the claim of service connection for heart disease, lung 
disorder and diabetes mellitus for accrued benefits purposes was 
denied.  The appellant thereafter appealed the Board's denial of 
service connection for heart disease, lung disorder and diabetes 
mellitus for accrued benefits purposes to the United States Court 
of Appeals for Veterans Claims (Court).  In a March 2010 
decision, the Court vacated the Board's decision on the accrued 
benefits claim and remanded the case for further proceedings 
consistent with the decision.  The Court found that VA's decision 
on the accrued benefits claim in a supplemental statement of the 
case (SSOC) did not comply with 38 C.F.R. § 19.31.  As noted by 
both parties and the Court, the September 2003 rating decision on 
appeal did not specifically mention the accrued benefits claim, 
although the cover letter stated that the appellant's claim for 
accrued benefits had been denied.  Instead, the announcement of 
VA's decision on the accrued benefits claim was provided in an 
SSOC.  Accordingly, the Court determined that a remand was 
necessary for the appellant's claim to be properly adjudicated.  

The problem here is essentially a due process violation.  Every 
claimant has a right to proper notice concerning a decision on 
his/her claim, to include the reasons for the decision.  
38 C.F.R. § 3.103.  In this case, the rating decision on appeal 
contained no discussion of the appellant's accrued benefits 
claim, and the notice letter simply stating the claim was denied 
does not meet VA's due process requirements.  Based on the 
Court's memorandum decision discussed above, it appears that 
"proper adjudication" of the accrued benefits claim means a 
rating decision must be issued.  

The Board notes at this juncture that if the accrued benefits 
claim was never properly adjudicated, according to the Court, it 
necessarily follows that it was also never properly appealed to 
the Board.  Therefore, to accord the appellant every possible due 
process consideration, this Remand instructs the RO to issue a 
rating decision and it then remains the appellant's 
responsibility to perfect an appeal if she wishes future 
consideration of this issue by the Board.

With regards to the Board's prior remand of the issue of service 
connection for the cause of the Veteran's death, the Appeals 
Management Center (AMC) was instructed to provide the appellant 
with Veterans Claims Assistance Act of 2000 (VCAA) notification 
that was compliant with Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In Hupp¸ the Court held that a notice with regard to a 
claim for DIC benefits must include (1) a statement of the 
conditions (if any) for which the veteran was service- connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected disability and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a disorder not yet service 
connected.  

As noted in the April 2008 remand, none of the VCAA notifications 
provided to the appellant notified her of the disabilities for 
which the Veteran was service-connected or of the evidence 
required to support a claim for benefits based on a nonservice-
connected disorder.  The AMC sent an updated VCAA notice in May 
2008.  However, this notice also failed to notify the appellant 
of the disabilities for which the Veteran was service-connected 
at the time of his death.  The Court has held that a remand by 
the Board confers on a claimant, as a matter of law, the right to 
compliance with the remand order, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Court also held that the Board errs in failing to 
ensure compliance with remand orders of the Board or the Court.  
Id.  Therefore, another remand is now required.  38 C.F.R. § 19.9 
(2009).

Moreover, the Board also observes that the Veteran's death 
certificate dated in January 2003 shows that the immediate cause 
of death was ventricular fibrillation due to coronary artery 
disease.  Other significant conditions contributing to death but 
not resulting in the underlying cause included COPD and diabetes 
mellitus.  In this case, should service connection for accrued 
benefits purposes be granted for heart disease, lung disorder, or 
diabetes mellitus, such grant may affect the decision on the 
issue of service connection for the cause of the Veteran's death.  
Therefore, since the issue of service connection for heart 
disease, lung disorder and diabetes mellitus for accrued benefits 
purposes is being remanded, the Board finds that the issue of 
service connection for the cause of the Veteran's death must also 
be remanded as the issues are inextricably intertwined.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
Board decision cannot be rendered unless both are adjudicated).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the appellant a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) and the Court's decision in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
The letter should include (1) a statement 
of the conditions for which the Veteran 
was service connected at the time of his 
death, (2) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the Veteran's 
previously service-connected conditions, 
and (3) an explanation of the evidence and 
information required to substantiate the 
DIC claim based on a condition not yet 
service connected.

2.  Adjudicate the claim for service 
connection for heart disease, lung 
disorder and diabetes mellitus for accrued 
benefits purposes by issuing a rating 
decision as to that issue.  The claim 
should be adjudicated in accordance with 
all pertinent laws and regulations, to 
include providing the appellant notice of 
her right to appeal any adverse 
determination. 

If the appellant properly files a notice 
of disagreement as to the RO's decision on 
the accrued benefits claim, then the RO 
should provide her a statement of the 
case, along with a VA Form 9, so that she 
can perfect her appeal of this issue if 
she desires appellate review.
3.  Following adjudication of the accrued 
benefits claim, readjudicate the issue of 
service connection for the cause of the 
Veteran's death.  If the issue of service 
connection for the cause of death is not 
granted to the appellant's satisfaction, 
she and her representative should be 
provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  The appellant is 
reminded that if she disagrees with the rating decision on the 
accrued benefits claim, she must take the necessary steps to 
appeal that decision, including the filing of a timely notice of 
disagreement.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

